—Appeal by the defendant from a judgment of the County Court, Suffolk County (Corso, J.), rendered March 13, 2000, convicting him of kidnapping in the second degree, burglary in the second degree, reckless endangerment in the first degree, and unlawful imprisonment in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s plea was knowingly, voluntarily, and intelligently entered (see, People v Harris, 61 NY2d 9).
The defendant’s remaining contentions are without merit. O’Brien, J. P., Krausman, Goldstein, Schmidt and Crane, JJ., concur.